Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 08/09/2022.

Claim Status
2.	Claims 1, 10, and 17 have currently been amended. Claims 4 and 13 have been cancelled.

Response to Arguments
3.	The applicant’s argument filed 08/09/2022 have been considered, but are not persuasive.
	In response to the applicant’s argument (disclosed on pg. 1-2 of the remarks segment) that the previously cited Arnouse reference doesn’t teach or suggest any user profiles stored in the dual-sided smart card reader, verification of a second person as an authorized user using a first person’s fingerprint, or transfer of user rights to a second person only if the device simultaneously reads fingerprints of the authorized user and the second person using its two fingerprint sensors:
  	The limitation in which the applicant is referring to is the limitation of “wherein the one or more processors are further configured to designate the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor and the finger of a second person is simultaneously in contact with the second fingerprint sensor” that was amended to each of independent claims 1, 10, and 17, extracted from currently cancelled claim 4. The limitations in question were not disclosed in the previous office action as being taught by Arnouse, prior art reference Lalovic was cited in light of the argued limitation.
	Regarding designating the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor, the examiner previously cited and maintains that sec 2/15, pg. 3, lines 10-13 & 3/15, lines 1-7 of Lalovic, discloses a dual scanner allowing a mother (finger of a first person) and child (finger of a second person) to scan fingerprints on two separate fingerprint scanners (first and second fingerprint sensors) in order to store biometric data records correlating to the child’s identity in order to verify the identity of the child and allow the mother access of the child’s record on behalf of the child (verification of a second person as an authorized user using a first person’s fingerprint) and (as also disclosed in sec 6/15, pg. 6, par. 1, lines 4-10 and pg. 6, par. 2, lines 3-6 of Lalovic) the fingerprint of the mother and child being collected and scanned simultaneously on each fingerprint sensor (e.g., the finger of a second person is simultaneously in contact with the second fingerprint sensor).

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalovic (RS 20150458 A1) in view of Arnouse (US 6,997,381).

Regarding claim 1, Lalovic teaches a credential authorization device (pg. 1, “biometric fingerprint scanners”), comprising: 
a first fingerprint sensor, configured to detect first sensor data representing one or more elements of a finger from a first person in contact with the first fingerprint sensor (Sec. 3/15, lines 1-7, which discloses that multiple fingerprint scanners are implemented for collecting fingerprints from multiple people); and
a second fingerprint sensor, configured to detect second sensor data representing one or more elements of a finger from a second person in contact with the second fingerprint sensor (Pg. 2, par 2, line 2, “dual scanner” & Sec. 3/15, lines 1-7, “second scanner for each person”); 
wherein the one or more processors are further configured to designate the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor (Sec 2/15, pg. 3, lines 10-13 & 3/15, lines 1-7, which disclose the mother and child scanning fingerprints on two separate fingerprint scanners in order to store biometric data records correlating to the child’s identity in order to verify the identity of the child) and the finger of a second person is simultaneously in contact with the second fingerprint sensor (Sec 6/15, pg. 6, par. 1, lines 4-10 and pg. 6, par. 2, lines 3-6, “scan can be simultaneous”).	
Lalovic does not explicitly teach one or more processors, configured to determine an authorization for a transaction based on an authentication of the first sensor data and the second sensor data.
However, Arnouse further teaches one or more processors, configured to determine an authorization for a transaction based on an authentication of the first sensor data and the second sensor data (fig. 1-3 & col. 2, lines 14-26 & 61-67, which disclose authorizing a user for performing secure transactions utilizing data collected from both sides of a dual sided fingerprint reader).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result of enhancing verification of users requesting secure data when adding further biometric options, such as a vein scanner and hand geometry scanner (as disclosed by fig. 3-7 & col. 2, lines 1-10 of Arnouse) because the extra biometric authentication features would allow the mother and child (disclosed by Lalovic) additional authentication options in case fingerprint-based authentication malfunctions.

Regarding claim 2, Lalovic does not explicitly teach a stored first fingerprint profile of an authorized user, wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile, and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria, to designate the second fingerprint profile as an authorized fingerprint profile.
However, Arnouse further teaches a stored first fingerprint profile of an authorized user (col. 3, lines 53-58, which discloses storing biometric data associated with a user), wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile (col. 2, lines 30-40, “compare the sample to the fingerprint data stored”), and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria (col. 2, lines 30-40, which discloses verifying the user if the fingerprint data matches), to designate the second fingerprint profile as an authorized fingerprint profile (col. 5, lines 34-40 and col. 8, lines 10-18, which disclose authorizing a first and second user upon successful authentication when the stored data matches data entered into the second biometric sensor).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 1.

Regarding claim 3, Lalovic and Arnouse teach the limitations of claim 2.
 Lalovic further teaches wherein, if the comparison of the first sensor data to the stored first fingerprint profile satisfies the one or more authentication criteria, the one or more processors are further configured to generate the second fingerprint profile from the second sensor data (pg. 7, lines 18-25, “generates a unique ID record and stores it”).
Regarding claim 7, Lalovic does not explicitly teach wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to delete the first fingerprint profile.
However, Arnouse further teaches wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to delete the first fingerprint profile (col. 4, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 1.

Regarding claim 8, Lalovic does not explicitly teach wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to store the first fingerprint profile and the second fingerprint profile as authorized users.
However, Arnouse further teaches wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to store the first fingerprint profile (col. 3, lines 55-60) and the second fingerprint profile as authorized users (col. 4, lines 40-49, “consumer and provider have been verified”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 1.

Regarding claim 10, Lalovic teaches: 
a first fingerprint sensor, configured to detect first sensor data representing one or more elements of a finger from a first person in contact with the first fingerprint sensor (Sec. 3/15, lines 1-7, which discloses that multiple fingerprint scanners are implemented for collecting fingerprints from multiple people); and
a second fingerprint sensor, configured to detect second sensor data representing one or more elements of a finger from a second person in contact with the second fingerprint sensor (Pg. 2, par 2, line 2, “dual scanner” & Sec. 3/15, lines 1-7, “second scanner for each person”).
Lalovic does not explicitly teach a smart card or one or more processors, configured to determine an authorization for a transaction based on an authentication of the first sensor data and the second sensor data.
However, Arnouse further teaches a smart card (col. 1, lines 36-38); and
 one or more processors, configured to determine an authorization for a transaction based on an authentication of the first sensor data and the second sensor data (fig. 1-3 & col. 2, lines 14-26 & 61-67, which disclose authorizing a user for performing secure transactions utilizing data collected from both sides of a dual sided fingerprint reader); 
wherein the one or more processors are further configured to designate the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor (Sec 2/15, pg. 3, lines 10-13 & 3/15, lines 1-7, which disclose the mother and child scanning fingerprints on two separate fingerprint scanners in order to store biometric data records correlating to the child’s identity in order to verify the identity of the child) and the finger of a second person is simultaneously in contact with the second fingerprint sensor (Sec 6/15, pg. 6, par. 1, lines 4-10 and pg. 6, par. 2, lines 3-6, “scan can be simultaneous”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result of enhancing verification of users requesting secure data when adding further biometric options, such as a vein scanner and hand geometry scanner (as disclosed by fig. 3-7 & col. 2, lines 1-10 of Arnouse) because the extra biometric authentication features would allow the mother and child (disclosed by Lalovic) additional authentication options in case fingerprint-based authentication malfunctions.

Regarding claim 12, Lalovic does not explicitly teach a stored first fingerprint profile of an authorized user, wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile, and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria, to designate the second fingerprint profile as an authorized fingerprint profile.
However, Arnouse further teaches a stored first fingerprint profile of an authorized user (col. 3, lines 53-58, which discloses storing biometric data associated with a user), wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile (col. 2, lines 30-40, “compare the sample to the fingerprint data stored”), and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria (col. 2, lines 30-40, which discloses verifying the user if the fingerprint data matches), to designate the second fingerprint profile as an authorized fingerprint profile (col. 5, lines 34-40 and col. 8, lines 10-18, which disclose authorizing a first and second user upon successful authentication when the stored data matches data entered into the second biometric sensor).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 10.

Regarding claim 14, Lalovic and Arnouse teach the limitations of claim 10.
However, Lalovic, further teaches wherein the one or more processors are further configured to designate the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor (Sec 2/15, pg. 3, lines 10-13 & 3/15, lines 1-7, which disclose the mother and child scanning fingerprints on two separate fingerprint scanners in order to store biometric data records correlating to the child’s identity in order to verify the identity of the child) and the finger of a second person is simultaneously in contact with the second fingerprint sensor (Sec 6/15, pg. 6, par. 1, lines 4-10 and pg. 6, par. 2, lines 3-6, “scan can be simultaneous”).	
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 10.
Regarding claim 15, Lalovic does not explicitly teach wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to delete the first fingerprint profile.
However, Arnouse further teaches wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to delete the first fingerprint profile (col. 4, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 10.

Regarding claim 16, Lalovic does not explicitly teach wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to store the first fingerprint profile and the second fingerprint profile as authorized users.
However, Arnouse further teaches wherein if the second fingerprint profile is designated as corresponding to an authorized user, the one or more processors are configured to store the first fingerprint profile (col. 3, lines 55-60) and the second fingerprint profile as authorized users (col. 4, lines 40-49, “consumer and provider have been verified”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 10.

Regarding claim 17, Lalovic teaches a method of credential authorization (pg. 1, “biometric fingerprint scanners”), comprising: 
receiving first sensor data representing one or more elements of a finger from a first person in contact with a first fingerprint sensor (Sec. 3/15, lines 1-7, which discloses that multiple fingerprint scanners are implemented for collecting fingerprints from multiple people); and
receiving second sensor data representing one or more elements of a finger from a second person in contact with a second fingerprint sensor (Pg. 2, par 2, line 2, “dual scanner” & Sec. 3/15, lines 1-7, “second scanner for each person”); 
wherein the one or more processors are further configured to designate the second fingerprint profile as corresponding to the authorized user only if the finger of a first person is in contact with the first fingerprint sensor (Sec 2/15, pg. 3, lines 10-13 & 3/15, lines 1-7, which disclose the mother and child scanning fingerprints on two separate fingerprint scanners in order to store biometric data records correlating to the child’s identity in order to verify the identity of the child) and the finger of a second person is simultaneously in contact with the second fingerprint sensor (Sec 6/15, pg. 6, par. 1, lines 4-10 and pg. 6, par. 2, lines 3-6, “scan can be simultaneous”).
Lalovic does not explicitly teach determining an authorization for a transaction based on an authentication of the first sensor data and the second sensor data.
However, Arnouse further teaches determining an authorization for a transaction based on an authentication of the first sensor data and the second sensor data (fig. 1-3 & col. 2, lines 14-26 & 61-67, which disclose authorizing a user for performing secure transactions utilizing data collected from both sides of a dual sided fingerprint reader).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result of enhancing verification of users requesting secure data when adding further biometric options, such as a vein scanner and hand geometry scanner (as disclosed by fig. 3-7 & col. 2, lines 1-10 of Arnouse) because the extra biometric authentication features would allow the mother and child (disclosed by Lalovic) additional authentication options in case fingerprint-based authentication malfunctions.

Regarding claim 18, Lalovic does not explicitly teach a stored first fingerprint profile of an authorized user, wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile, and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria, to designate the second fingerprint profile as an authorized fingerprint profile.
However, Arnouse further teaches a stored first fingerprint profile of an authorized user (col. 3, lines 53-58, which discloses storing biometric data associated with a user), wherein the one or more processors are further configured to compare the first sensor data to the stored first fingerprint profile (col. 2, lines 30-40, “compare the sample to the fingerprint data stored”), and if the comparison of the first sensor data to the stored first fingerprint profile satisfies one or more authorization criteria (col. 2, lines 30-40, which discloses verifying the user if the fingerprint data matches), to designate the second fingerprint profile as an authorized fingerprint profile (col. 5, lines 34-40 and col. 8, lines 10-18, which disclose authorizing a first and second user upon successful authentication when the stored data matches data entered into the second biometric sensor).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 17.

Regarding claim 19, Lalovic and Arnouse teach the limitations of claim 17.
However, Lalovic further does not explicitly teach wherein, if the comparison of the first sensor data to the stored first fingerprint profile satisfies the one or more authentication criteria, the one or more processors are further configured to generate the second fingerprint profile from the second sensor data.
Arnouse further teaches wherein, if the comparison of the first sensor data to the stored first fingerprint profile satisfies the one or more authentication criteria, the one or more processors are further configured to generate the second fingerprint profile from the second sensor data (col. 6, lines 42-52, which discloses verifying the second person upon comparing the previously stored biometric data of the first person update the second user’s data).	
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arnouse within the biometric data provisioning system of Lalovic would provide the predictive result previously addressed regarding claim 17.
Regarding claim 20, Lalovic and Arnouse teach the limitations of claim 17.
However, Lalovic further teaches one or more non-transient computer readable media comprising instructions to cause one or more processors to perform the method of claim 17 (pg. 6, 7/15, par. 3, lines 1-20, “data storage media”).
6.	Claims 5-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lalovic (RS 20150458 A1) in view of Arnouse (US 6,997,381), further in view of Park et al (US 2016/0253651).
Regarding claim 5, Lalovic and Arnouse do not explicitly teach an indicator, wherein the one or more processors are configured to control the indicator to change from a non-indicating mode to an indicating mode if the second fingerprint profile is designated as corresponding to an authorized user.
However, Park et al further teaches an indicator, wherein the one or more processors are configured to control the indicator to change from a non-indicating mode to an indicating mode if the second fingerprint profile is designated as corresponding to an authorized user (par [0257], lines 8-9, “fingerprint recognition result…….security and a non-security mode”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Park et al within the biometric data verification systems of Lalovic and Arnouse would provide the predictive result of improving security in a biometric authentication environment when incorporating the deactivation of unresponsive device, upon a device used to make transactions being unresponsive (as disclosed by par [1014], lines 8-14 of Park et al) within the teachings of Lalovic and Arnouse because this function would prevent devices used to perform secure transactions from being used fraudulently when determined to not be in possession by an authenticated user.
Regarding claim 6, Lalovic and Arnouse do not explicitly teach an indicator, wherein the one or more processors are configured to control the indicator to change from a non-indicating mode to an indicating mode if the second fingerprint profile is designated as corresponding to an authorized user.
However, Park et al further teaches an antenna, configured to inductively or capacitively couple with another device, wherein the antenna is connected to the one or more processors (par []), and the one or more processors are powered by current received in the antenna from the inductive or capacitive coupling (par [2083], lines 15-17, “capacitive fingerprint sensor”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Park et al within the biometric data provisioning system of Lalovic and Arnouse would provide the predictive result disclosed regarding claim 5.
Regarding claim 9, Lalovic and Arnouse do not explicitly teach wherein the credential authorization device is configured as a key, a key fob, a smartphone, or a wearable device.
However, Park et al further teaches wherein the credential authorization device is configured as a key, a key fob, a smartphone (par [0089], lines 1-4, “smart phone”), or a wearable device.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Park et al within the biometric data provisioning system of Lalovic and Arnouse would provide the predictive result disclosed regarding claim 5.

Regarding claim 14, Lalovic and Arnouse do not explicitly teach an indicator, wherein the one or more processors are configured to control the indicator to change from a non-indicating mode to an indicating mode if the second fingerprint profile is designated as corresponding to an authorized user.
However, Park et al further teaches an indicator, wherein the one or more processors are configured to control the indicator to change from a non-indicating mode to an indicating mode if the second fingerprint profile is designated as corresponding to an authorized user (par [0257], lines 8-9, “fingerprint recognition result…….security and a non-security mode”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Park et al within the biometric data verification systems of Lalovic and Arnouse would provide the predictive result of improving security in a biometric authentication environment when incorporating the deactivation of unresponsive device, upon a device used to make transactions being unresponsive (as disclosed by par [1014], lines 8-14 of Park et al) within the teachings of Lalovic and Arnouse because this function would prevent devices used to perform secure transactions from being used fraudulently when determined to not be in possession by an authenticated user.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220907